Citation Nr: 1727266	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  06-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic neck disability, including as secondary to service-connected lumbar spine disability.

2.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board took jurisdiction of a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) in a June 2012 decision, and remanded the issue to the RO for further development.  In April 2015 and July 2016, the issues currently on appeal were remanded by the Board for further development.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

With regard to the Veteran's claims of entitlement to service connection for a left foot disability and diabetes mellitus, the Board acknowledges that appeals of these issues have been perfected and certified to the Board.  The Veteran's VA Form 9, however, requested a Board hearing on these issues that has not yet been conducted.  As such, the Board will not accept jurisdiction over these at this time, and they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Regrettably, the Board finds that the Veteran's claims must again be remanded for development.  Medical opinions related to the etiology of his current neck disability were obtained in August 2016 and September 2016; however, the Board finds that these opinions are inadequate and new VA medical opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Board finds that the August 2016 and September 2016 medical opinions are inadequate because the examiner did not address pertinent facts of record and provided minimal rationale for the opinions regarding whether the Veteran's current neck disability is due to any incident of his period of active service.  

In August 2016, the examiner stated "the Veteran's cervical spine DJD is less likely as not due to the in-service MVA in 8/27/79 as there is no evidence of acute or chronic neck injury noted in the STR."  The Board notes that the Veteran's in-service MVA occurred in December 1970 and that the Veteran reported multiple, separate in-service complaints of neck pain including: October 16, 1968, July 29, 1969, April 28, 1970, and May 14, 1970.  The examiner also does not discuss the Veteran's complaints of neck pain at a VA examination in April 1974, when he also complained of back pain related to his in-service MVA in 1970.  The Board finds that a new medical opinion should be obtained that addresses these complaints of neck pain.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The September 2016 addendum also fails to provide any rationale for the statement that "the Veteran's cervical spine DJD is less likely than not related to any incident of service."

With regard to the issue of entitlement to a TDIU, the Board finds that the issue is inextricably intertwined with the Veteran's claim for service connection for a chronic neck disability and must also be remanded.  The grant of service connection for a neck condition could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, a decision on the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain a medical opinion (to include an examination of the Veteran if necessary) regarding the etiology of any current neck disability, to include degenerative disc disease of the cervical spine. 

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with any opinion rendered. 

The VA examiner should offer opinions with supporting rationale as to the following inquiries:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current neck disability was incurred in, or is otherwise due to, any incident of his period of active service.

As part of the opinion, the examiner must address the Veteran's competent lay statements regarding in-service neck pain in his or her rationale, as well as any relevant statements from treatment records.  The examiner is asked to specifically discuss the Veteran's reports of neck pain during service on October 16, 1968, July 29, 1969, April 28, 1970, and May 14, 1970.  The examiner is also asked to discuss his complaints of neck pain during his VA examination in April 1974.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided 

2. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the Veteran's claim in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




